United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1475
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Kevin Parham,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 26, 2008
                                  Filed: March 31, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Kevin Parham appeals the district court’s1 order committing him
under 18 U.S.C. § 4245, which provides for the hospitalization of an imprisoned
person suffering from a mental disease or defect, until he no longer needs treatment
or his prison sentence expires, whichever occurs first. Following careful review, we
conclude that the district court’s section 4245 finding was not clearly erroneous given


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
the unanimous opinion of the mental health professionals, and Parham’s reported
delusions and his past aggressive behavior. See 18 U.S.C. § 4245(d) (determination
of mental illness and treatment need, and burden of proof); United States v. Bean, 373
F.3d 877, 879 (8th Cir. 2004) (standard of review); United States v. Eckerson, 299
F.3d 913, 914-15 (8th Cir. 2002) (per curiam) (upholding commitment order based on
opinion of prison hospital staff, despite inmate’s denial of mental illness).

     Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.
                    ______________________________




                                         -2-